




ENTERPRISE BANK AND TRUST
EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT the (“Agreement”) is made by and between
ROBERT J. WITTERSCHEIN (the “Executive”) and Enterprise BANK AND TRUST, a
Missouri trust corporation with banking powers (the “Company”), on this 29th day
of March, 2010 (the “Effective Date”).
WITNESSETH:
WHEREAS, the Company and its Affiliates, as defined below, engage in the
business of providing banking, wealth management and other financial services;
and
WHEREAS, the Executive desires to be employed by the Company and the Company
desires to employ the Executive on the terms and subject to the provisions set
forth herein.
NOW, THEREFORE in consideration of the mutual promises and agreements herein set
forth, the Company and Executive agree as follows:
1.    Employment.  Subject to the terms and conditions set forth in this
Agreement, the Company hereby employs Executive for the Employment Term as
hereafter defined. 
1.1    Title and Duties. During the Employment Term, Executive shall serve as an
Executive Vice President of the Company. Executive shall have such duties and
responsibilities as are customarily assigned to individuals serving in such
positions and such other duties as the Chief Executive Officer of the Company
(the “CEO”) may from time to time specify. Executive shall further comply with
all policies and procedures of the Company generally applicable to executive
employees of the Company.  Executive hereby accepts such employment and agrees
to serve the Company in such capacities during the Employment Term.
1.2    Acceptance and Devotion to Duties. Executive hereby accepts such
employment and agrees that during the Employment Term he will devote all of his
skill, knowledge, commercial efforts and working time to the conscientious and
faithful performance of his duties and responsibilities to the Company (except
for (a) permitted vacation time and absence for sickness or similar disability
and (b) to the extent that it does not interfere with the performance of
Executive's duties hereunder, such reasonable time as may be (i) devoted to the
fulfillment of Executive's civic and charitable activities and (ii) necessary
from time to time for personal financial matters). Executive will use his best
good faith efforts to promote the success of the Company's business and will
cooperate fully with the CEO in the advancement of the best interests of the
Company.  If elected, Executive will agree to serve as a director of the
Company, or a director or officer of EFSC or any of their respective Affiliates,
without additional compensation.
2.    Term of Employment.  Except as otherwise provided herein, the term of this
Agreement shall be for a term commencing on the Effective Date and ending upon
Executive's death or termination of employment as hereafter provided (the
“Employment Term”). Notwithstanding the expiration of the Employment Term or any
termination of Executive's employment with the Company, the covenants,
agreements and obligations of Executive under Sections 5, 7, 8, 9, 22, 23 and 24
shall survive the termination of and remain in effect after the Executive's
employment with the Company. 
3.    Cash Compensation and Benefits. Subject to the provisions set forth in
Section 22 and 23, the Executive shall be compensated as follows:
3.1    Base Salary.  During the Employment Term, the Company shall pay to the
Executive as compensation for the services to be performed by the Executive a
base salary of $250,000 per year (the “Base Salary”).  The Base Salary shall be
payable in installments in accordance with the Company's normal payroll practice
and shall be subject to such ordinary employee withholdings as




--------------------------------------------------------------------------------




may be required by law.  The Base Salary may be adjusted from time to time upon
the recommendation of the CEO and as approved by the Board when appropriate, but
shall not be reduced without the consent of the Executive.
3.2    Targeted Short-Term Incentives. In addition to the compensation set forth
elsewhere in this Section 3, for each calendar year during the Employment Term,
the Executive shall qualify for a targeted annualized bonus for each such year
(“Targeted Short-Term Incentive”). The amount of the Targeted Short-Term
Incentive and the targeted financial and operating goals of the Company
(“Targets”) for each calendar year shall be set by the Company CEO, subject to
the approval of the Compensation Committee of EFSC (the “Compensation
Committee”). If the Targets have been met, then Executive shall receive a
Targeted Short-Term Incentive for such preceding year. In the event that the
established targets are exceeded, then Executive shall be entitled to receive
additional bonus amounts above the Targeted Short-Term Incentive as the Company
may determine in its discretion up to maximum amounts established each year. If
the Targets have not been fully met, but minimum thresholds as may be
established by the Company have been met, then the Company's CEO in
collaboration with the Compensation Committee may make a determination, in its
discretion, as to the extent that the Targets have been met and determine the
amount of such Targeted Short-Term Incentive to be awarded to the Executive
based proportionately upon the extent to which the Targets are determined to
have been met. Any Targeted Short-Term Incentive due pursuant to the foregoing
provisions with respect to a particular calendar year shall be paid no later
than March 15th of the calendar year immediately following the calendar year to
which the Targeted Short-Term Incentive relates. Any Targeted Short-Term
Incentive may be paid, in the discretion of the Company, in the form of cash,
stock or restricted stock units (“RSUs”) satisfying the requirements of the CPP
Guidance, as defined in Section 23 below.
3.3    Benefits. 
(a)     Executive shall be entitled to participate, during the Employment Term,
in all regular employee benefit and deferred compensation plans established by
the Company and in which the executives of the Company generally participate (to
the extent such participation is not restricted by the Internal Revenue Code of
1986 (the “Code”)), including, without limitation, any savings and profit
sharing plan, 401K plan, dental and medical plans, life insurance and disability
insurance. Such participation shall be as provided in said employee benefit
plans in accordance with the terms and conditions thereof as in effect from time
to time and subject to any applicable waiting and vesting periods. 
(b)     Executive shall also be entitled to twenty two (22) days of Paid Time
Off (“PTO”) during each year of the Employment Term in accordance with the terms
of the Company's PTO policy.
3.4    Reimbursement of Expenses. 
The Company will provide for the payment or reimbursement of all reasonable and
necessary expenses incurred by Executive in connection with the performance of
his duties under this Agreement in accordance with the Company's expense
reimbursement policy, as such may change from time to time. 
4.    Long Term Incentives. Subject to the provisions of Section 22 and 23, each
year during the Employment Term, at such time as grants are made under the
Company's Long Term Incentive Compensation Plan (“LTIP”), Executive shall be
entitled to receive a target grant of equity incentives, including without
limitation dollar denominated restricted stock grants and/or grants of
restricted stock units. The amount of restricted stock or RSUs awarded under
such grants will be based on and subject to the Company meeting applicable
performance standards during a performance period established by the
Compensation Committee.




--------------------------------------------------------------------------------




In all respects, the LTIP and the agreements providing for the issuance of
equity incentives, shall control the amount, manner, vesting and all other
matters regarding the long term equity incentives.
5.    Termination of Employment. Subject to the provisions of Sections 22, 23
and 24, termination of the employment relationship between the Company and the
Executive shall be governed by this Section 5.
5.1    Termination for Cause.  The Company may terminate Executive's employment
with the Company for reasons that constitute Cause, as hereinafter defined
(“Termination for Cause”), at any time during the term of this Agreement by
written notification to Executive, specifying in reasonable detail the basis for
the Termination for Cause. 
(a)     Upon Termination for Cause, Executive shall, within thirty (30) days
after such termination, be paid (in a single sum, cash payment): (i) all accrued
but unpaid Base Salary, (ii) vested stock options and Restricted Stock, (iii)
any accrued and vested benefits under any plans of the Company in which the
Executive is a participant to the full extent of the Executive's rights under
such plans, and (iv) any appropriate business expenses incurred by Executive
reimbursable by the Company in accordance with this Agreement, all to the date
of termination (the items described in subparagraphs (i) through (iv) in this
Section 5.1(a) are hereafter collectively referred to as “Accrued
Compensation”). Accrued Compensation shall not include vested deferred
compensation, if any, and any pension plan or profit sharing plan benefits, each
of which will be paid in accordance with the terms of the applicable plan. Upon
a Termination for Cause, Executive shall not be paid any other compensation or
reimbursement of any kind, including, without limitation, Severance
Compensation. 
(b)     As used in this Agreement, “Cause” means, and shall be considered to
exist, upon the occurrence of any of the following: (i) an order of any federal
or state regulatory authority having jurisdiction over the Company or any of its
Affiliates which substantially limits or materially prohibits the Executive from
serving as an officer or employee of the Company or any of its Affiliates, or
substantially limits the ability of the Executive to fulfill his duties pursuant
to this Agreement; (ii) the failure of Executive substantially to perform his
duties hereunder (other than any such failure due to Executive's physical or
mental illness); (iii) a breach by Executive of any material provision of this
Agreement or of any other written agreement with the Company or any of its
Affiliates; (iv) Executive's commission of a crime that constitutes a felony or
other crime involving moral turpitude or criminal fraud; (v) chemical or alcohol
dependency which materially and adversely affects Executive's performance of his
duties under this Agreement; (vi) any act of disloyalty or breach of
responsibilities to the Company or its Affiliates by the Executive which is
intended by the Executive to cause material harm to the Company or its
Affiliates; (vii) misappropriation (or attempted misappropriation) of any of the
Company or its Affiliate's funds or property; or (viii) Executive's material
violation of any Company policy applicable to Executive.
If subsequent to Executive's Termination Other Than For Cause, as hereinafter
defined, it is determined in good faith by the Company that Executive's
employment could have been terminated for Cause due to Executive's material
breach of items (iii) or (vi), Executive's employment shall be deemed to have
been Termination for Cause retroactively to the date such event or events giving
rise to Cause occurred.
5.2    Termination Other Than for Cause.  Notwithstanding any other provisions
of this Agreement, the Company may effect a “Termination Other Than For Cause”,
as hereinafter defined, at any time upon giving written notice to Executive of
such termination. 
(a)     Executive shall, within thirty (30) days after such Termination Other
Than For




--------------------------------------------------------------------------------




Cause, be paid (in a single sum, cash payment) all Accrued Compensation and any
unpaid Targeted Short-Term Incentive Compensation earned and payable as of the
date of such termination, but shall not be entitled to any other compensation or
reimbursement of any kind, including, without limitation, Severance
Compensation. 
(b)     As used in this Agreement, “Termination Other Than For Cause” means:
(i)
any termination by the Company of Executive's employment with the Company other
than a Termination for Cause (as defined in Section 5.1), a Termination by
Reason of Disability (as defined in Section 5.3), a termination on account of
death (as described in Section 5.4), a Voluntary Termination (as defined in
Section 5.5) or a Termination Upon a Change of Control (as defined in Section
5.6); provided, that such termination constitutes a Separation from Service (as
defined in Section 22.1); or

(ii)
a termination by Executive of Executive's employment with the Company by reason
of a Constructive Termination. As used herein, “Constructive Termination” means
the termination of Executive's employment by the Executive by reason of (A) the
Company's material breach of this Agreement which remains uncured for a period
of thirty (30) days following Executive's notice of such breach given to the
Company or (B) the assignment of Executive without his consent to a position,
responsibilities or duties of a materially lesser status or degree of
responsibility than his position, responsibilities or duties as of the Effective
Date, following notice by Executive of his refusal to consent to such position,
responsibilities or duties and the Company's refusal to modify such position or
responsibility so that it is no longer of lesser status or degree of
responsibility than his position, responsibilities or duties as of the Effective
Date, provided, in each case, that such termination constitutes a Separation
from Service (as defined in Section 22.1). It is acknowledged that the removal
of Executive from the boards of the Company, EFSC or any of their respective
Affiliates, or as an officer position in any Affiliate of the Company to which
Executive has been elected and is serving pursuant to Section 1.2, will not
constitute a diminution in status or duties and will not cause a Constructive
Termination.

5.3    Termination by Reason of Disability.  If, during the term of this
Agreement, the Executive, in the reasonable judgment of the Company's Board, (a)
has failed to perform his duties under this Agreement on account of illness or
physical or mental incapacity, and (b) such illness or incapacity continues for
a period of more than ninety (90) consecutive days, or ninety (90) days during
any one hundred eighty (180) day period, the Company shall have the right to
terminate Executive's employment hereunder by written notification to Executive
(“Termination by Reason of Disability”). Upon such Termination by Reason of
Disability, the Company shall pay (in a single sum, cash payment) to Executive
all Accrued Compensation (as defined in Section 5.1) and any unpaid Targeted
Short-Term Incentive Compensation earned and payable as of the date of such
termination, but Executive shall not be paid any other compensation or
reimbursement of any kind, including without limitation, Severance Compensation.
5.4    Death.  In the event of Executive's death during the term of this
Agreement, the Executive's employment shall be deemed to have terminated as of
the last day of the month during




--------------------------------------------------------------------------------




which his death occurs and the Company shall pay (in a single sum, cash payment
made within thirty (30) days of the last day of the month in which the Executive
dies) to his estate or such beneficiaries as Executive may from time to time
designate, all Accrued Compensation (as defined in Section 5.1) and any unpaid
Targeted Short-Term Incentive Compensation earned and payable as of the date of
such termination, but Executive's estate, trust or beneficiary shall not be paid
any other compensation or reimbursement of any kind, including without
limitation any Severance Compensation, except in connection with any life
insurance policy maintained by the Company which names Executive's estate or
trust as beneficiary, if any.
5.5    Voluntary Termination.  As used in this Agreement, “Voluntary
Termination” means the termination by Executive of Executive's employment with
the Company other than by reason of a Constructive Termination (as defined in
Section 5.2(c)(ii)), Termination by Reason of Executive's Disability (as
described in Section 5.3), or Termination by Reason of Executive's Death (as
described in Section 5.4). In the event of a Voluntary Termination, provided
that the Executive provides the Company with at least ninety (90) days advance
notice of such termination (which notice and any requirement for service may be
waived or shortened by the Company), the Company shall, within thirty (30) days
after such termination, pay (in a single sum, cash payment) all Accrued
Compensation (as defined in Section 5.1), but no other compensation or
reimbursement of any kind, including without limitation, Severance Compensation.
5.6    Termination Upon a Change of Control. In the event of a Termination Upon
a Change of Control, Executive shall be paid (in a single sum, cash payment) all
Accrued Compensation (as defined in Section 5.1), any unpaid Targeted Short-Term
Incentive earned and payable as of the date of such termination of employment,
and the Severance Compensation as defined in Section 6.1. As used in this
Agreement, “Termination Upon a Change of Control” means a Termination Other Than
For Cause occurring within three (3) months prior to and in contemplation of a
Change of Control, or within one (1) year following a Change of Control. As used
in this Agreement, “Change of Control” means any of the following occurrences,
and shall be deemed to occur on the date on which any of the following has
occurred:
(a)     any Person or group (other than EFSC or any of its Affiliates, a trustee
or other fiduciary holding securities of EFSC under an employee benefit plan of
EFSC or any one or more Continuing Directors) becomes the beneficial owner of
securities of EFSC representing 50% or more of the combined voting power of
EFSC's then-outstanding securities entitled to vote generally in the election of
directors of EFSC (the “EFSC Outstanding Voting Securities”);
(b)     any Person (other than EFSC or any of its Affiliates, or a trustee or
other fiduciary holding securities of the Company under an employee benefit plan
of the Company or any one or more Continuing Directors) becomes the beneficial
owner of 50% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors of the Board of the Company (the “Company Outstanding Voting
Securities”);
(c)     consummation of a reorganization, merger or consolidation (a “Business
Combination”) of EFSC, unless, in each case, following such Business Combination
(i) all or substantially all of the Persons who were the beneficial owners,
respectively, of the Company Outstanding Voting Securities or EFSC Outstanding
Voting Securities, as applicable, immediately prior to such Business Combination
beneficially own, directly or indirectly, more than a majority of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the company resulting from such
Business Combination, (ii) no Person (excluding any company resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of EFSC resulting from such Business




--------------------------------------------------------------------------------




Combination except to the extent such ownership existed prior to the Business
Combination, and (iii) at least a majority of the members of the board of EFSC
resulting from the Business Combination are Continuing Directors (as hereinafter
defined) at the time of the execution of the definitive agreement, or the action
of the Board of the Company, providing for such Business Combination;
(d)     consummation of the sale, other than in the ordinary course of business,
of more than 50% of the combined assets of EFSC and its Subsidiaries in a
transaction or series of related transactions during the course of any twelve
(12) month period; or
(e)    the date on which Continuing Directors (as hereinafter defined) cease for
any reason to constitute at least a majority of the Board of EFSC.
As used in the definition of Change of Control, the definitions of the terms
“beneficial owner” and “group” shall have the meanings ascribed to those terms
in Rule 13(d)(3) under the Securities Exchange Act of 1934. As used in this
Section 5.6, the term “Continuing Directors” shall mean, as of any date of
determination, (i) any member of any of the Boards of EFSC or the Company (the
“Boards”) as of the date of this Agreement, (ii) any person who has been a
member of any of the Boards for the two (2) years immediately preceding such
date of determination, or (iii) any person who was nominated for election or
elected to any of the Boards with the affirmative vote of the greater of (A) a
majority of the Continuing Directors who were members of any of the Boards at
the time of such nomination or election or (B) at least four Continuing
Directors but excluding, for purposes of this clause (iii), any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies by or on behalf of a Person other
than any of the Boards.
5.7    Resignation Upon Termination Upon the termination of Executive's
Employment for any reason, Executive shall automatically and without taking any
further actions be deemed to have resigned from all offices, directorships or
other positions then held by Executive with the Company, EFSC and all of their
Affiliates. Executive shall execute any written forms submitted by the Company
confirming such resignation.
5.8    Executive's Duty to Return Property. Upon the termination of Executive's
employment hereunder for any reason, Executive or his estate shall surrender and
deliver to the Company all property of the Company or its Affiliates in the
possession or control of the Executive, including but not limited to (a) any
personal computer of the Company or its Affiliates utilized by the Executive
with the computer's hard drive in tact, (b) any automobile provided by the
Company or its Affiliates for Executive's use, (c) all Confidential Information
(and all tangible embodiments thereof), including, without limitation, all
correspondence, data, letters, files, contracts, documents, mailing lists,
customer lists, advertising materials, and ledgers which are related to the
business or the Company or its Affiliates, whether in paper, electronic or
digital form and in all media, and all copies of the foregoing, and (d) all
other supplies and equipment that are the property of the Company or its
Affiliates.
6.    Severance Compensation. Subject to the provisions of Sections 22, 23 and
24, the Executive's right to receive severance compensation, if any, shall be
governed by this Section 6.
6.1     Severance Due to Termination Upon a Change of Control.  In the event
Executive's employment is terminated by reason of a Termination Upon a Change of
Control, Executive shall be paid as “Severance Compensation” one year's Base
Salary plus the amount of Executive's Targeted Short-Term Incentive for the year
in which the termination occurs, computed as though a performance level equal to
the applicable Target had been achieved. Severance Compensation will be paid in
a




--------------------------------------------------------------------------------




single sum, cash payment, discounted to the net present value of such payments
using as a discount rate, the prime rate as reported in the Wall Street Journal
as of the date of such termination of employment.
6.2    Termination Upon Any Other Event.  In the event of a Voluntary
Termination, Termination for Cause, Termination Other than for Cause,
Termination by Reason of Disability or termination by reason of Executive's
death pursuant to Section 5.4, Executive or his estate shall not be entitled to
any Severance Compensation.
6.3    Consulting Obligations. During any period of time during which Executive
is receiving Severance Compensation pursuant to this Agreement, Executive shall
provide transition services, advice, answers to questions (known to Executive)
related to the business of the Company or any of its Affiliates, and
consultation with the Company or any successor thereof to the extent that
Executive's provision of such services would not prevent Executive's termination
of employment from constituting a Separation from Service (as defined in Section
22.1). It is intended that such services shall not unreasonably interfere with
Executive's employment activities which are permissible pursuant to this
Agreement and shall be reasonably arranged to be at times convenient for the
Executive.
6.4    Conditions. Any payments and benefits set forth in Section 6.1 shall be
subject to and conditioned upon Executive's compliance with the terms,
provisions and conditions contained in this Agreement in Sections 7, 8 and 9,
and shall be subject to and conditioned upon Executive's execution of a release
and waiver, within sixty (60) days after Executive's Separation from Service (as
defined in Section 22), of all claims with respect to Executive's employment
against the Company, its Affiliates and their respective officers and directors
in a form reasonably satisfactory to the Company, other than rights under
Section 6.1.
7.    Confidentiality.  Executive agrees to hold in strict confidence and not
disclose all non-public information concerning any matters affecting or relating
to the business of the Company or its Affiliates, including, without limiting
the generality of the foregoing, non-public information concerning their manner
of operation, business or other plans, databases, marketing programs, protocols,
processes, computer programs, client or customer lists, marketing information
and analyses, operating policies or manuals or other data (in whatever form or
media) concerning the Company or its Affiliates (such information and data is
collectively referred to as (“Confidential Information”). Further, Confidential
Information (as used herein) shall also include all financial information
related to any client or customer of the Company or its Affiliates. Executive
agrees that he will not, directly or indirectly, during the course of his
employment with the Company or at anytime thereafter, use any Confidential
Information for the benefit of any Person other than the Company, or disclose or
communicate any Confidential Information in any manner whatsoever to any Person
other than to the directors, officers, employees, agents and representatives of
the Company who need to know such information, who shall be informed of the
confidential nature of such information and directed by Executive to treat such
information confidentially.  Upon the Company's request, Executive shall return
all Confidential Information without retaining any copies in electronic or other
form.  The above limitations on use and disclosure of Confidential Information
shall not apply to information which Executive can demonstrate is known publicly
other than through Executive or is contained in public filings with the
Securities and Exchange Commission.  Executive acknowledges that all
Confidential Information is material and confidential and gravely affects the
effective and successful conduct of the business of the Company and the
Company's goodwill, and that any breach of the terms of this Section 7 shall be
a material breach of this Agreement. 
8.    Use of Proprietary Information.  Executive recognizes that the Company
possesses a proprietary interest in all of the information described in Section
7 and has the exclusive right and privilege to use, protect by copyright, patent
or trademark, manufacture or otherwise exploit the processes, ideas and




--------------------------------------------------------------------------------




concepts described therein to the exclusion of Executive, except as otherwise
agreed between the Company and Executive in writing.  Executive expressly agrees
that any products, inventions, discoveries or improvements made by Executive,
his agents or affiliates, during the term of this Agreement which is within the
scope of Executive's employment with the Company, or involving the use of the
Company or its Affiliates' time, materials or other resources shall be the
property of and inure to the exclusive benefit of the Company.  Executive
further agrees that any and all products, inventions, discoveries or
improvements developed by Executive (whether or not able to be protected by
copyright, patent or trademark) in the scope of his employment, or involving the
use of the Company or its Affiliates' time, materials or other resources, shall
be promptly disclosed to the Company and shall become the exclusive property of
the Company.
9.    Restrictive Covenants.
9.1    Non-Solicitation of Employees.  Executive acknowledges that the
relationship of the Company and its Affiliates with their respective employees
constitutes a valuable asset. During the Employment Term and for a period of one
(1) year thereafter (collectively, the “Non-Solicitation Period”), Executive
shall not, except on behalf of or with the prior written consent of the Company,
directly or indirectly, hire, employ, solicit, entice or induce, or attempt to
entice or induce, or directly or indirectly assist any Person in which Executive
is an investor, consultant or employee to hire, employ, solicit, entice or
induce, any employee of the Company or its Affiliates to leave such employ.
Further, Executive shall not directly or indirectly, and shall not be employed
or act as a consultant for any Person who employs any employee of the Company or
its Affiliates in any business that engages in any Competitive Activity. 
9.2    Non-Solicitation of Protected Customers.
(a)     As used in this Agreement, “Protected Customer” means (i) any Person or
its/his/her Affiliate for whom the Company or any of its Affiliates has provided
wealth management, investment, banking, trust, insurance or other financial
services during the Employment Term or (ii) any Person or its/his/her Affiliate
whom the Company or any of its Affiliates had made a proposal to provide wealth
management, investment, banking, trust, insurance or other financial services at
anytime within six (6) months preceding the termination of Executive's
employment with the Company; provided, however, for purposes of clause (ii) of
this paragraph, in no event shall a Protected Customer include a Person where
the Company's or any of its Affiliates' only solicitation or proposal was as
part of or in connection with a large group presentation sponsored or made by
the Company or any of its Affiliates.
(b)     During the Non-Solicitation Period, Executive shall not, directly or
indirectly, whether alone or in association, or combination with any other
Person, or as an officer, director, shareholder, member, manager, employee,
agent, independent contractor, consultant, advisor, joint-venturer, partner or
otherwise, and whether or not for pecuniary benefit:
(i)
solicit, take away, attempt to take away, divert, or attempt to divert any
Protected Customer from the Company or its Affiliates; or

(ii)
induce, attempt to induce or aid any Person in inducing any Protected Customer
to cease doing business with the Company or any of its Affiliates or in any way
interfere with the relationship between any Protected Customer and the Company
or any or its Affiliates.

(c)     During the Non-Solicitation Period, Executive shall not be employed by,
serve as an officer or director of, or act as a consultant or independent
contractor for any Person which directly, or through any of its Affiliates,
solicits, takes away, attempts to take away, diverts, or attempts to divert any
Protected Customer from the Company or any of its Affiliates. Before Executive
becomes employed by, serve as an officer or director of, or becomes a




--------------------------------------------------------------------------------




consultant or independent contractor for a Person during a Non-Solicitation
Period, Executive shall inform such Person of the provisions of this Section 9
and, if within the first year following Executive's termination of employment
with the Company, shall cause such Person to sign a document acknowledging this
provision and agreeing with the Company, on behalf of itself and its Affiliates,
to abide to the terms of such obligation to not solicit, take away, attempt to
take away, divert or attempt to divert, any Protected Customer, and deliver such
document to the Company. Provided, however, that nothing contained in this
Agreement shall prevent such Person employing Executive from continuing to
provide services to any individual or other entity that was a customer of the
Person prior to the date of the termination of Executive's employment with the
Company.
9.3    Acknowledgement. Executive acknowledges and agrees that each of the
covenants contained in this Section 9 is reasonable and valid in time and scope
and in all other respects, and that such covenants are valuable consideration
for the Company in entering into this Agreement. Without limiting the foregoing,
the above restrictions apply to activities within the entire United States, and
Executive acknowledges that such territorial restriction is valid and
reasonable.
9.4    Reformation.  The parties hereto agree that, in the event a court of
competent jurisdiction shall determine that the geographical or durational
elements of this covenant are unenforceable, such determination shall not render
the entire covenant unenforceable. Rather, the excessive aspects of the covenant
shall be reduced to the threshold which is enforceable, and the remaining
aspects shall not be affected thereby.
9.5    Equitable Relief.  Executive acknowledges that the extent of damages to
the Company and/or its Affiliates from a breach of Sections 7, 8 and 9 would not
be readily quantifiable or ascertainable, that monetary damages would be
inadequate to make the Company and its Affiliates whole in case of such a
breach, and that there is not and would not be an adequate remedy at law for
such a breach.  Therefore, Executive specifically agrees that the Company or its
Affiliates is entitled to injunctive or other equitable relief (without any
requirement to post any bond or other security) from a breach of Sections 7, 8
and 9, and hereby waives and covenants not to assert against a prayer for such
relief that there exists an adequate remedy at law, in monetary damages or
otherwise.
10.    Assignment.   This Agreement shall not be assignable by Executive and
shall not be assignable by the Company except by or to a successor entity or
acquirer which acquires the assets or stock of the Company in a transaction
which constitutes a Change of Control. 
11.    Entire Agreement.  This Agreement and any agreements entered into after
the Effective Date under any of the Company's benefit plans or compensation
programs as described in Sections 3 or 4 contain the complete agreement
concerning the employment arrangement between the parties, including without
limitation severance or termination pay, and shall, as of the Effective Date,
supersede all other agreements or arrangements between the parties with regard
to the subject matter hereof.
12.    Binding Agreement.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.  The obligations of the Company under this Agreement
shall not be terminated by reason of any liquidation, dissolution, bankruptcy,
cessation of business or similar event relating to the Company.  This Agreement
shall not be terminated by reason of any merger, consolidation or reorganization
of the Company, but shall be binding upon and inure to the benefit of the
surviving or resulting entity.
13.    Modification.  Subject to Section 23.2(e), no waiver or modification of
this Agreement or of any covenant, condition, or limitation herein contained
shall be valid unless authorized by the Company's Board and reduced to in
writing and duly executed by the party to be charged therewith and no evidence
of any waiver or modification shall be offered or received in evidence of any
proceeding, arbitration, or litigation




--------------------------------------------------------------------------------




between the parties hereto arising out of or affecting this Agreement, or the
rights or obligations of the parties thereunder, unless such waiver or
modification is in writing, duly executed as aforesaid.
14.    Severability.  All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid or
unenforceable by any court of competent jurisdiction, this Agreement shall be
interpreted as if such invalid agreements or covenants were not contained
herein.
15.    Manner of Giving Notice.  All notices, requests and demands to or upon
the respective parties hereto shall be sent by hand, certified mail, overnight
air courier service, in each case with all applicable charges paid or otherwise
provided for, addressed as follows, or to such other address as may hereafter be
designated in writing by the respective parties hereto:
To Company:
Enterprise Financial Services Corp
150 North Meramec
Clayton, Missouri 63105
Attention: Chief Executive Officer and
                  Corporate Secretary
To Executive at his current residential address on file with the Company.

Such notices, requests and demands shall be deemed to have been given or made on
the date of delivery if delivered by hand or by telecopy and on the next
following date if sent by mail or by air courier service.  
16.    Remedies.  In the event of a breach of this Agreement, the non-breaching
party shall be entitled to such legal and equitable relief as may be provided by
law, and shall further be entitled to recover all costs and expenses, including
reasonable attorneys' fees, incurred in enforcing the non-breaching party's
rights hereunder.
17.    Construction.  The headings have been inserted for convenience only and
shall not be deemed to limit or otherwise affect any of the provisions of this
Agreement. Unless otherwise indicated in this Agreement, all references in this
document to “Sections” and other subdivisions are to the designated Sections and
other subdivisions of this Agreement.
18.     Choice of Law.  It is the intention of the parties hereto that this
Agreement and the performance hereunder be construed in accordance with, under
and pursuant to the laws of the State of Missouri without regard to the
jurisdiction in which any action or special proceeding may be instituted.
19.    Taxes.  Any payments or other remuneration provided by the Company to
Executive in connection with this Agreement or Executive's employment by the
Company or its Affiliates shall be subject to reduction, reimbursement or
payment to the Company by the Executive, for any amount of applicable federal,
state or local taxes, including but not limited to income, employment and social
insurance taxes, unemployment taxes, medical insurance taxes, and any other
withholdings required by law or authorized by Executive.
20.    Voluntary Agreement; No Conflicts.  Executive hereby represents and
warrants to the Company that he is legally free to accept and perform his
employment with the Company, that he has no obligation to any other person or
entity that would affect or conflict with any of Executive's obligations
pursuant to such employment, and that the complete performance of the
obligations pursuant to Executive's employment will not violate any order or
decree of any governmental or judicial body or contract by which Executive is
bound.  The Company will not request or require, and Executive agrees not to
use, in the course of Executive's employment with the Company, any information
obtained in Executive's employment with any previous employer to the extent that
such use would violate any contract by which Executive is bound or any decision,
law, regulation, order or decree of any governmental or judicial body.
21.    Venue. In the event of litigation arising out of or in connection with
this Agreement, the




--------------------------------------------------------------------------------




parties hereto agree to submit to the jurisdiction of Federal and state courts
located in the state of Missouri.
22.    409A. The following provisions shall apply notwithstanding any other
provisions herein to the contrary:
22.1    Separation From Service. Any amount that (a) is payable upon termination
of Executive's employment with the Company under any provision of this
Agreement, and (b) is subject to the requirements of Code Section 409A, shall
not be paid unless and until the Executive has Separated from Service. As used
in this Agreement, the terms “Separated from Service” and “Separation from
Service” shall have the meaning specified in Treasury Regulation Section
1.409A-1(h).
22.2    Required Delay. If Executive is a “specified employee” (within the
meaning of Section 409A(a)(2)(B)(i) of the Code) of Company at the time of his
termination of employment and if payment of Severance Compensation to the
Executive is on account of an “involuntary separation from service” (as defined
in Treasury Regulation Section 1.409A-1(n)), Executive shall be paid such
Severance Compensation during the six (6) month period immediately following the
date of his Separation from Service as otherwise provided under Section 6 for
such six (6) month period except that the total amount of such payments shall
not exceed the lesser of the amount specified under (a) Treasury Regulation
Section 1.409A-1(9)(iii)(A)(1) or (b) Treasury Regulation Section
1.409A-1(9)(iii)(A)(2). To the extent such amounts otherwise payable during such
six-month period exceed the amounts payable under the immediately preceding
sentence, such excess amounts shall not be paid during such six (6) month
period, but instead shall be paid in a single sum on the first regular payroll
date of Company immediately following the six (6) month anniversary of the date
of Executive's Separation from Service. If Executive is a specified employee and
Executive's Separation from Service is not an involuntary separation from
service as defined in Treasury Regulation Section 1.409A-1(n), then any
Severance Compensation and any other amount due to Executive under this
Agreement that is subject to Code Section 409A and that would otherwise have
been paid during the six (6) month period immediately following the date of
Executive's Separation from Service shall be paid in a single sum on the first
payroll date of Company immediately following the six (6) month anniversary of
Executive's Separation from Service. Amounts, the payment of which are deferred
under this Section, shall be increased by interest at the prime rate as of the
date of Executive's Separation from Service as published in the Wall Street
Journal from the date such amounts would have been paid but for this provision
and such accumulated interest shall also be paid to the Executive on the first
payroll date of Company immediately following the six (6) month anniversary of
Executive's Separation from Service.
Notwithstanding the provisions of this Section 22, the Company has no
responsibility or obligation to Executive with respect to any tax that may be
incurred by Executive pursuant to Code Section 409A.
23.    Emergency Economic Stabilization Act Provisions.
23.1    Acknowledgement. The Executive acknowledges that (a) the Company is a
participant in the TARP Capital Purchase Program (the “CPP”) offered by the
United States Department of the Treasury (the “UST”) and (b) the Company and its
Affiliates are required to meet certain executive compensation and corporate
governance standards under Section 111 of the Emergency Economic Stabilization
Act of 2008, as amended, including amendments pursuant to Section 7001, et.
seq., of the American Recovery of Reinvestment Act of 2009 (“EESA”), as
implemented by guidance or regulation thereunder that has been issued and is in
effect as of the date of this Agreement or is promulgated thereafter, including
without limitation 31 C.F.R. Part 30 of the Code of Federal Regulations (such
guidance or regulation being hereinafter referred to as the “CPP Guidance”). The
Executive further acknowledges that the Company's CPP participation may require




--------------------------------------------------------------------------------




modification of the compensation, bonus, incentive and other benefit plans,
arrangements, policies and agreements (including so-called “golden parachute”
agreements) that the Executive has with the Company or in which the Executive
participates as they relate to the period the UST holds any equity or debt
securities of the Company acquired through the CPP.


23.2    CPP Provisions. Notwithstanding anything contained in this Agreement to
the contrary, as of the Effective Date (or on such date thereafter as it becomes
necessary pursuant to the EESA or CPP Guidance), to the extent necessary for the
Company or its Affiliates to comply with the EESA, as implemented by the CPP
Guidance, the terms and conditions of the Executive's employment by the Company
set forth in this Agreement shall be and hereby are subject to the following:
(a)    In the event that any payment or benefit to which the Executive is or may
become entitled from the Company is a “golden parachute payment” for purposes of
Section 111(b) of the EESA and the CPP Guidance (including, without limitation,
the rules set forth in Section 30.9 Q-9 of 31 C.F.R. Part 30), the payment of
which is prohibited to be made by the Company under the EESA or the CPP
Guidance, then during the period that the UST owns any equity or debt securities
of the Company acquired through the CPP (the “Restricted Period”): (i) the
Company shall not make or provide (nor shall the Company be obligated to make or
provide) any such prohibited portion of such payment or benefit to the Executive
and (ii) the Executive shall not be entitled to receive any such prohibited
portion of such payment or benefit.


(b)    Any bonus or incentive compensation paid to the Executive during the
period that the UST owns any equity or debt securities of the Company acquired
through the CPP will be subject to recovery or “clawback” by the Company or its
Affiliates (pursuant to the Company's Capital Purchase Program Clawback Policy,
as it may be amended from time to time) if, and to the extent, the payments were
based on materially inaccurate financial statements or any other materially
inaccurate performance metric criteria, all within the meaning of Section 111(b)
of the EESA and the CPP Guidance. Executive acknowledges that he has been
provided a copy of the Clawback Policy as in effect on the Effective Date.


(c)    The maximum aggregate amount of any bonus or incentive compensation,
excluding Base Salary, and the form of payment thereof, shall be limited in
compliance with Section 111(b) of EESA and the CPP Guidance, including, without
limitation, pursuant to Section 111(b)(3)(D) of EESA. Without limiting the
foregoing, the Company may not pay or accrue any bonus, retention award or
incentive compensation during the Restricted Period, except for grants or awards
by the Company to Executive of long-term restricted stock to the extent
permitted by the EESA and the CPP Guidance.


(d)    In the event that any of the Boards (or, if applicable, a compensation
committee thereof) determine that any bonus or incentive compensation
arrangement pursuant to which the Executive is or may be entitled to a payment
(including, without limitation, any compensation, bonus, incentive and other
benefit plans, arrangements, policies and agreements) encourages the Executive
to take any “unnecessary and excessive risks that threaten the value of the TARP
recipient” (within the meaning of § 30.9 Q-4 of 31 C.F.R. Part 30), then the
Boards (or, if applicable, a compensation committee thereof), on behalf of the
Company or its Affiliates, as applicable, may take such action as is necessary
to modify or amend any such bonus and/or incentive compensation arrangements to
eliminate such encouragement, and the Executive's bonus and/or incentive
compensation will be determined




--------------------------------------------------------------------------------




pursuant to such amended arrangements.


(e)    If, in the good faith determination of the Company after consultation
with counsel of its choice, any statute or regulation promulgated before, on or
after the Effective Date imposes additional requirements or restrictions on
compensation which the Company may pay to Executive which conflict with the
provisions of this Agreement, (i) the Company shall not be required to pay or
accrue any bonus, incentive or compensation to the extent of such restriction
and this Agreement shall be deemed automatically amended to the extent of such
restriction and (ii) Executive shall execute and deliver any amendments to this
Agreement which the Company, in good faith after consultation with counsel of
its choice, deems necessary to comply with such statute or regulation.


23.3    Waiver. In addition to the provisions of Section 23.2 above and
notwithstanding anything contained in this Agreement to the contrary, in
consideration for the benefits the Executive will receive as a result of the
Company's participation in the CPP, the Executive hereby voluntarily waives any
claim against the United States and/or the Company or its Affiliates for any
changes to the Executive's compensation or benefits that are required to comply
with the EESA and the CPP Guidance. The Executive expressly acknowledges that
this waiver includes all claims the Executive may have under the laws of the
United States or any state related to the requirements imposed by the
aforementioned regulation, including without limitation a claim for any
compensation or other payments the Executive would otherwise receive, any
challenge to the process by which this regulation was adopted and any tort or
constitutional claim about the effect of these regulations on the Executive's
employment relationship with the Company.
24.    Modified Code Section 280G Carve-Back. Notwithstanding anything contained
in this Agreement to the contrary other than the provisions of Section 23, if on
an after-tax basis the aggregate payments and benefits received pursuant to
Sections 5 or 6 would be larger if the portion of such payments and benefits
constituting “parachute payments” under Code Section 280G were reduced by the
minimum amount necessary to avoid the imposition of the excise tax under Code
Section 4999, then such payments and benefits shall be reduced by the minimum
amount necessary to avoid such excise tax.
25.    Certain Definitions.  As used in this Agreement, the following
definitions shall apply:
“Affiliate” with respect to any person, means any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with the first Person, including but not limited to a
Subsidiary of the first Person, a Person of which the first Person is a
Subsidiary, or another Subsidiary of a Person of which the first Person is also
a Subsidiary.
“Control” with respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.
“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity, or any “group” within the meaning of Section 13(d) or 14(d) of
the Exchange Act or any comparable successor provisions.
“Subsidiary”  With respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing 50% or more of the combined voting
power of the outstanding voting stock or other ownership interests of such
corporation or other Person.
[Remainder of page intentionally left blank; signature page follows.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.








__________________________________
Robert J. Witterschein, individually
ENTERPRISE BANK & TRUST COMPANY
By:________________________________
Name: _____________________________
Title: ______________________________





